Citation Nr: 1430751	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for left knee disability, including as secondary to a service-connected right knee disability and, if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969 and from February 1970 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

As discussed in further detail below, the Board is reopening the claim for service connection because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of the issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In a November 1980 rating decision, the RO denied the Veteran's claim of service connection for left knee disability, since the evidence did not show the presence of a left knee disorder.  The Veteran did not appeal the determination and the decision became final.

2.  The evidence received since the November 1980 rating decision includes medical records reflecting the presence of a left knee disability; it is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim.






CONCLUSIONS OF LAW

1.  The November 1980 rating decision that denied service connection for left knee disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his left knee disability was caused or aggravated by his service-connected right knee disability and that service connection is therefore warranted.  However, the record reflects that he previously filed a claim for a left knee disability, which was denied in a November 1980 rating decision.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

In this case, the Veteran did not file a NOD with the November 1980 rating decision that denied service connection for left knee disability and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Thus, the November 1980 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2002).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board recognizes that the RO has already reopened the Veteran's claim of entitlement to service connection for left knee disability, and denied it on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The prior evidence considered in the final November 1980 denial consisted of the Veteran's service treatment records, service personnel records, and a October 1980 VA examination report.  The basis of the final denial was a lack of evidence of a current disability. 

Since the November 1980 rating decision, new evidence added to the record consists of private medical records, VA treatment records, VA examination reports dated January 2009 and May 2009, and lay statements from the Veteran.  The evidence includes VA and non VA treatment records diagnosing a left knee meniscal tear.  The absence of a current disability was the element of service connection upon which the final denial was based.  Accordingly, this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  It is therefore material and sufficient to reopen the previously-denied claim.  Shade. 

Further, documents from private physician Dr. Geoffrey Markowski contain statements not previously submitted to agency decisionmakers that links the left knee problems with the right knee disability.  Shade, 24 Vet. App. at 118.  The Board reopens the Veteran's claim of entitlement to service connection for left knee disability for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Consideration of the merits of the claim is deferred pending additional development.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for left knee disability; to that extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for his left knee disability as secondary to his service-connected right knee disability.  For the following reason, this reopened claim must be remanded.

The Veteran was provided with a VA examination of the left knee in January 2009.  The VA examiner noted the Veteran had a history of a left knee meniscal repair and cartilage removal surgery in February 2008.  She opined that this disability is not due to the Veteran's right knee disability (chrondromalacia/scar/residuals of shrapnel injury) but caused by or related to a specific injury that occurred in 2008.  However, the VA examiner did not discuss whether the left knee disability was aggravated by the service-connected right knee disability.  In light of this omission, the January 2009 VA examination report is not yet adequate for rating purposes.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, letters from a private clinician, Dr. Markowski, in May 2009 and April 2010 state that the Veteran's left knee has undergone premature degeneration due to compensation for a service related injury to the right knee.  However, the May 2009 and April 2010 letters do not address the evidence in the file showing the acute onset of the left knee meniscal tear in 2008 following an injury.  As such, that private medical evidence is also insufficient as it is based upon incomplete facts.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that a medical opinion is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Thus the Board finds a new opinion is needed to address causation and/or aggravation.

The Board acknowledges that there has been substantial development of the Veteran's claim; however, the Board is without discretion and, to ensure that a decision of the Board could survive judicial scrutiny, must obtain another medical opinion to address whether the Veteran's current left knee disability is aggravated (chronically worsened) by the Veteran's service-connected right knee disability, or is otherwise related to his active service.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (in which the United States Court of Appeals for Veterans Claims vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).

Finally, all outstanding VA medical records pertinent to the Veteran's pending left knee disability claim should also be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2013); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, the Veteran's outstanding VA medical records dating from May 2009, concerning the left knee.  Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of his left knee symptoms during and/or since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After conducting any appropriate development, schedule the Veteran for an appropriate examination to address the etiology of his left knee disability.  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed and all findings should be reported in detail.  
After completion of the following tests, the examiner is specifically requested to address the following questions:

a)  Identify all current left knee disabilities found to be present.

b)  For each diagnosis, state whether it is at least as likely as not that the diagnosis:

i.  is related to or had its onset in service;  

ii.  was caused or aggravated, at least in part, by his service-connected disability of right knee chondromalacia, scar, residuals shrapnel injury;

iii. was caused by or aggravated by one or more of his other service-connected disabilities (psoriasis, diabetes mellitus, hypertension, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, coronary artery disease, and erectile dysfunction).

c)  If a left knee disability was aggravated by the right knee disability, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability.  If this is not possible, please explain why not.

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the claimed disorder by the service-connected disability/ies, beyond its natural clinical course.

All examination findings and a rationale for all opinions expressed and conclusions reached should be set forth.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


